Electronically Filed
                                                       Supreme Court
                                                       SCPW-13-0004393
                                                       12-FEB-2014
                                                       01:02 PM




                         SCPW-13-0004393

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                ALLURE WAIKIKI MARKETING, LLC; and
             KALAKAUA RELIEF LINE, LLC, Petitioners,

                               vs.

           STATE OF HAWAI#I DEPARTMENT OF COMMERCE AND
     CONSUMER AFFAIRS; and KEALI#I S. LOPEZ, IN HER CAPACITY
         AS DIRECTOR OF THE DEPARTMENT OF COMMERCE AND
     CONSUMER AFFAIRS FOR THE STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING

          ORDER GRANTING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioners Allure Waikiki

Marketing, LLC (“Allure Waikiki”) and Kalakaua Relief Line, LLC’s

(“KRL”) petition for a writ of mandamus, filed on October 23,

2013, respondents State of Hawai#i Department of Commerce and

Consumer Affairs (“DCCA”) and DCCA Director Keali#i S. Lopez’s

answer to the petition, filed on December 20, 2013, and

respondents’ subsequent response clarifying their position, filed

on December 26, 2013, petitioners’ stipulation and order, filed

on December 17, 2013, the respective supporting documents, and

the record, it appears that:
            (1)   On or about March 4, 2013, Steven D. Fifield, the

manager of KRL’s former member and former manager, FRC Waikiki,

LLC, filed Articles of Termination for KRL with the DCCA pursuant

to Hawai#i’s Uniform Limited Liability Company Act, which is

promulgated under HRS ch. 428, without authority to file such

document;

            (2)   Once the Articles of Termination were filed, the

DCCA considered KRL to be terminated and no longer an existing

LLC;

            (3)   The DCCA lacks specific statutory authority to

reinstate a LLC that was terminated by the filing of a Articles

of Termination and will not reinstate such a LLC absent court

order;

            (4)   Respondents are agreeable to reinstating KRL as a

LLC retroactively to March 4, 2013, but reserve the right to

object to and submit legal arguments against similar petitions

filed in the future concerning the reinstatement of a terminated

LLC or any other challenges to their filing duty and procedure

under HRS ch. 428; and

            (5)   The parties agree that they will be responsible

for their own attorneys’ fees and costs.

            Under the specific facts and circumstances presented in

this proceeding, and the DCCA and Lopez’s position with respect

to KRL’s reinstatement as a LLC, a writ of mandamus is warranted

at this time.     Accordingly,



                                   2
          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is granted to the extent that respondents are directed

to reinstate KRL as a LLC retroactively to March 4, 2013.

          DATED: Honolulu, Hawai#i, February 12, 2014.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                3